Order, entered January 6, 1967, confirming the Referee’s report, unanimously modified, on the law and the facts, to increase the award for wrongful death to $5,504.06 with interest thereon from December 5, 1959 to May 24, 1963, and otherwise affirmed, with $50 costs and disbursements to appellant payable out of the funds in the hands of the Superintendent of Insurance as liquidator. The award Of $3,504.06 for the wrongful death of this nine-year-old boy, survived by his father and mother, was inadequate on the facts of this case. We find that on the record the sum of $5,000 constitutes fair and just compensation for pecuniary loss suffered by the persons for whose benefit the claim is made; and $504.06 shall be added to the award for reasonable funeral expenses. Interest on the total sum should be allowed from the date of death to the date of appointment of the liquidator of the insolvent liability insurer. (See Decedent Estate Law, § 132; Matter of People [Norske Lloyd, Ins. Go.], 249 N. Y. 139.) Concur— Stevens, J. P., Eager, Tilzer, McGivern and Bastow, JJ.